Citation Nr: 0634726	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as an anger problem.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus condition, 
to include as secondary to the service connected deviated 
septum.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 until 
December 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The appeal initially contained a claim for entitlement to an 
increased rating evaluation for a deviated septum.  However, 
at the June 2006 Board hearing, the veteran, through his 
representative, withdrew the claim.  As such, the issue of an 
increased rating for a deviated septum is not presently 
before the Board.

The veteran's testimony during the June 2006 Board hearing 
may be reasonably construed as a claim for a disability 
characterized as nosebleeds under 38 U.S.C.A. § 1151 and is 
REFERRED to the RO for appropriate action.  Subsequently to 
the hearing in June 2006, the veteran submitted duplicate 
copies of evidence previously considered.


FINDINGS OF FACT

1.  A psychiatric disorder was not manifested during service, 
or within one year from separation from service, and is not 
causally or etiologically related to service.

2.  Tinnitus was not manifested during service and is not 
causally or etiologically related to service.

3.  A sinus condition was not manifested during service and 
is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.304 (2005).

2.  The criteria for a grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 
(2005).

3.  The criteria for a grant of service connection for a 
sinus condition have not been met.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in October 2004 and March 2006.  

The October 2004 letter concerned the veteran's claims for 
service connection for anger, tinnitus and sinusitis.  The 
veteran was advised that VA would make reasonable efforts to 
obtain evidence necessary to support the claim.  The RO 
requested evidence showing the anger, tinnitus and sinusitis 
existed from service until the present.  The RO also inquired 
whether the veteran was claiming the tinnitus and sinusitis 
as secondary to the service connected deviated septum.  
Examples of evidence were provided and included dates of 
medical treatment, lay statements, statements and records 
from service medical personnel, employment examinations, 
medical evidence from hospitals, clinics and private 
physicians, pharmacy records, and insurance reports.  Medical 
authorizations were provided so VA could assist in obtaining 
private medical records.  The veteran was advised of the 
evidence associated with the claims file and provided a copy 
of the elements of service connection.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  This notification was satisfied by a 
letter from the RO to the veteran dated in March 2006.  The 
March 2006 letter advised the veteran that a disability 
rating was determined based upon the level of the disability.  
The veteran was informed that factors such as the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment were taken into consideration when determining the 
disability level.  The RO indicated the veteran could submit 
evidence such as information on treatment, Social Security 
determinations, and statements from employers for the RO's 
consideration in determining the disability rating.  

The veteran was also advised that the effective date was 
generally the date the RO received the claim of the date the 
evidence deomonstrates a certain level of disability.  The RO 
informed the veteran that claims filed within one year after 
separation from service would have an effective date of the 
day following separation from service.  The RO suggested that 
evidence, such as information on when treatment began, 
service medical records and reports of treatment during 
Reserve or National Guard service could be submitted to 
assist the RO in determining the proper effective date.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file.  In addition, the veteran has been afforded a 
Board hearing in connection with his claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide her claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

Psychiatric Disorder

The veteran seeks service connection for a psychiatric 
disorder.  Specifically, the veteran argues that his anger 
and psychiatric problems were caused from him not being 
adequately relieved from a state of combat-readiness. 

VA outpatient treatment records dated in October 2004 
illustrate the veteran has a current diagnosis of depression.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records fail to document any complaints, 
treatment or diagnosis of a psychiatric disorder.  In fact, 
the November 1975 examination completed in connection with 
the veteran's separation from service noted no psychiatric 
problems.  Nor is there any evidence of continuity of 
symptomatology.  The first diagnosis of a psychiatric 
disorder was in October 2003 (i.e. approximately 28 years 
after separation from service).  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

The veteran submitted lay statements from F.D., Jr., M.D., 
who described the veteran's increased anger upon his return 
from service and explained he had no problems prior to entry 
into service.  While these letters illustrate the change in 
the veteran's behavior, they do not provide the necessary 
diagnosis of a psychiatric disability during service or 
within one year after service.  Nor would F.D. or M.D. be 
competent to provide such an opinion as the veteran's brother 
and mother are not medical professionals competent to render 
an opinion on matters of a medical diagnosis or the etiology 
of a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, there is no competent medical evidence 
illustrating the psychiatric condition manifested to a 
compensable level within one year after separation from 
service and service connection for a psychiatric disorder 
under 38 U.S.C.A. § 1112 is not warranted.

Even assuming there was an inservice diagnosis of a 
psychiatric disorder, service connection would not be 
warranted as there is no competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  VA 
outpatient treatment records describe the veteran's history 
and assertion that his anger and psychiatric problems are 
related to his state of combat-readiness.  However, the law 
provides that the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter from the RO to him in October 
2004, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the October 2004 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
psychiatric problem, claimed as an anger disorder is related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Tinnitus

The veteran also seeks service connection for tinnitus.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  While non-VA audiological records 
dated in October 2003 and February 2004 confirm a current 
disability of tinnitus, there is (1) no credible evidence 
indicating the veteran was exposed to unprotected acoustic 
trauma as he alleges, and; (2) assuming that such acoustic 
trauma occurred, there is no competent medical evidence of a 
nexus linking the disability to any incident of active 
military service.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).

With regard to the question of an in-service incident, 
although the veteran testified during the June 2006 Travel 
Board hearing that he was "never" issued ear plugs during 
the entirety of his military tenure, the Board accords no 
credibility to such an account.  (Transcript, pages 9-10).  
Firstly, it is a wholly incredible assertion that the U.S. 
Army, in a stateside, training environment would not offer 
basic ear protection to its basic trainees, and equally 
unworthy of belief that a supply technician/unit armorer in a 
stateside post such as the veteran avail himself of such ear 
protection.  

Apart from this, a January 1975 hearing test indicates that 
the veteran denied being assigned to an "ear hazardous 
area," and that he was issued ear plugs while a member of 
Battery A, 4th of the 4th Field Artillery Regiment at Fort 
Sill, Oklahoma - after as he testified, he completed basic 
training at Fort Dix, New Jersey.  (Id.); see Hearing 
Conservation Program memo issued by the Medical Department 
Activities, Health and Environment Service of Fort Sill, 
Oklahoma; Report of Medical Examination prior to release from 
active duty, dated November 11, 1975; separation orders dated 
December 1, 1975; (indicating assignment to Fort Sill, 
Oklahoma as member of the unit cited).  

The Board does not rely exclusively upon the lack of evidence 
supporting the veteran's account of acoustic trauma while in 
service in denying the claim.  While the veteran contends 
that he first noticed ringing in the ears while in service, 
service medical records reflect the veteran was seen at the 
hearing conservation program in Fort Sill, Oklahoma.  In the 
forms the veteran completed for this program, the veteran 
denied a history of noise exposure, tinnitus, vertigo or high 
fever.  The veteran further denied a history of hearing loss, 
prior ear infections, a severe blow to the head and exposure 
to ototoxic drugs.  

The report of medical examination completed in connection 
with the veteran's separation from service in November 1975 
did not reflect any hearing loss or tinnitus.  Furthermore, 
the veteran's PULHES profile at the time of the separation 
examination reflected the veteran was at a high level of 
audiological medical fitness.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992); (Observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1, high level of 
fitness, to 4, a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service.) 

The competent medical evidence of record does not support the 
veteran's allegation that tinnitus began during service.  
Specifically, while in service the veteran was seen at the 
Fort Sill, Oklahoma hearing conservation project where he was 
issued earplugs and underwent periodic audiograms.  The 
veteran did not report any tinnitus during these 
examinations.  The veteran also failed to report tinnitus 
during the separation examination in November 1975.  

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of tinnitus in the evidence of record is 
dated in October 2003.  This private medical record refers to 
a prior diagnosis in 1992; however, the 1992 records are not 
associated with the claims file.  The 1992 diagnosis is 
approximately 17 years after the veteran's separation from 
service.  This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

The preponderance of the evidence is against the claim for 
service connection for tinnitus because there is no evidence 
of an inservice incurrence.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Sinus Condition

The veteran seeks service connection for a sinus condition.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The record reflects the veteran was diagnosed with sinusitis 
by the VA medical center in January 2003.  Also of record are 
VA outpatient treatment records documenting complaints and 
treatment for sinus-related problems, such as wheezing, 
congestion and facial pain.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records reflected complaints of symptoms 
similar to sinusitis, although a sinus disease was never 
diagnosed.  In January 1973 the veteran complained of mucous 
in his chest.  A productive cough, sore throat and nasal 
congestion were noted.  A cold pack was provided to the 
veteran.  In March 1973, the veteran was seen for nasal 
congestion.  The impression was an inflamed throat and nasal 
congestion.  A September 1974 record reveals the veteran was 
seen for nasal congestion and was diagnosed with an upper 
respiratory infection.  A January 1975 record reflects the 
veteran was seen for complaints of sinus congestion and a 
chest cold.  The throat was described as red with no exudate 
and some hypertrophy tonsils.  The chest was clear.  The 
impression was flu syndrome.  A September 1975 record 
indicates the veteran was seen for complaints of sore throat, 
difficulty swallowing, and headache.  Minute exudate was seen 
and lung fluids were clear.  

While there is evidence of a current diagnosis and symptoms 
during service, there is no competent medical evidence of a 
nexus between the two.  None of the treatment records for a 
sinus conditions attributes the condition to an event during 
service.  Nor is there any evidence of continuity of 
symptomatology.  The first diagnosis of a sinus condition 
subsequent to the veteran's separation from service is dated 
in March 2001 (i.e. approximately 26 years after separation 
from service).  The gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  


The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of an October 2004 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in an October 2004 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
current sinus condition is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board also examined whether service connection for a 
sinus condition was warranted as secondary to the service 
connected deviated septum.  In this regard, the veteran had 
complaints of sinus conditions and a service connected 
deviated septum.  Evidence supporting the veteran's claim of 
secondary service connection consists of a July 2001 VA ear, 
nose and throat consultation.  This consultation indicated 
the veteran was seen for chronic sinus symptoms, facial pain 
and a gray/green discharge.  Clinical examination revealed 
the nose had significant external deviation to the right and 
occluded the right nare and obstructed the left nare.  The 
assessment was nasal septal deviation and external deformity 
resulting in nasal obstruction and sinus disease.  The 
physician recommended a septoplasty with osteotomy to correct 
the obstruction and a CT of the sinus and possibly a FESS.  
This sinus CT was performed at the VA in September 2001 and 
revealed no significant sphenoid, maxillary or ethmoid sinus 
disease.

Thus, there is one record which links the claimed sinus 
disease to the deviated septum.  However, subsequent tests 
revealed there was no sinus disease.  Because a sinus disease 
was not supported by clinical examination in July 2001 or the 
subsequent CT scan in September 2001, the finding relating 
the sinus disease to the deviated septum is not probative.  
The only other medical evidence of record which provides an 
opinion as to the etiology of the sinus condition is a March 
2001 VA record which attributes the sinus symptoms to an 
upper respiratory infection.  As there is no credible 
evidence linking the sinus condition to the deviated septum, 
service connection on a secondary basis is not warranted.

The preponderance of the evidence is against the veteran's 
claim for service connection for a sinus condition.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, claimed as an 
anger problem, is denied.

Service connection for tinnitus is denied.

Service connection for a sinus condition is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


